NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: Chris Mathis (512) 434-3766 TEMPLE-INLAND INC. REPORTS THIRD QUARTER 2010 RESULTS AUSTIN, TEXAS, October 20, 2010Temple-Inland Inc. today reported third quarter 2010 net income of $125 million, or $1.13 per diluted share, compared with second quarter 2010 net income of $20 million, or $0.18 per diluted share, and third quarter 2009 net income of $67 million, or $0.61 per diluted share.Third quarter 2010 net income excluding special items was $45 million, or $0.41 per diluted share. ThirdQuarter Second Quarter Net income per share Adjustment for special items Net income per share, excluding special items Doyle R. Simons, chairman and chief executive officer of Temple-Inland Inc., said, “We executed well in the quarter and delivered strong operating results, return on investment, and cash flow from operations. “In Corrugated Packaging, we had record operating income of $121 million and generated a return on investment of 24%.Our mills ran exceptionally well, and we are pleased with our continued progress on Box Plant Transformation II. We also benefited from higher box prices, lower input costs and less mill maintenance downtime in the quarter. “In Building Products, housing markets deteriorated in the quarter, and pricing was lower for all of our products, including a 26% decline in lumber prices. Through the first nine months of 2010, we have generated $27 million of EBITDA. 4 “Looking ahead, we are positioned for another solid quarter in Corrugated Packaging. In Building Products, we remain focused on lowering costs and generating cash in these challenging markets.” Corrugated Packaging Third Quarter Second Quarter (Dollars in millions) Segment Operating Income Corrugated Packaging segment operating income for third quarter 2010 was a record $121 million. Operating income improved in third quarter 2010 compared with second quarter 2010 primarily due to higher box prices, lower input costs and less mill maintenance downtime, partially offset by seasonally lower box volumes. Operating income improved in third quarter 2010 compared with third quarter 2009 primarily due to higher box prices and benefits from box plant transformation, partially offset by higher input costs. Building Products Third Quarter Second Quarter (Dollars in millions) Segment Operating Income (Loss) Building Products segment operating results declined in third quarter 2010 compared with second quarter 2010 due to lower pricing for all products. Operating results declined in third quarter 2010 compared with third quarter 2009 due to lower lumber and particleboard prices and higher input costs. Other Special items for third quarter 2010 after-tax were $80 million, or $0.72 per share, including: (i) a tax benefit of $83 million, or $0.75 per share, related to the cellulosic biofuel producer credit; and (ii) a charge of $3 million, or $0.03 per share, primarily related to Box Plant Transformation II. Temple-Inland will host a conference call on October 20, 2010 at 9:30 a.m. Eastern Time to discuss results for third quarter 2010. To access the conference call, listeners calling from the United States and Canada should dial 1-866-394-6665 at least 15 minutes prior to the start of the call.The passcode for the conference call is: 16661238.Those wishing to access the call from 5 outside the United States and Canada should dial 1-706-634-1667 and use the same passcode as set forth above.Replays of the call will be available for two weeks following completion of the live call and can be accessed at 1-800-642-1687 in the United States and Canada and at 1-706-645-9291 outside the United States and Canada.The passcode for the replay is: 16661238. Temple-Inland Inc. is a manufacturing company focused on corrugated packaging and building products. The fully integrated corrugated packaging operation consists of 7 mills and 60 converting facilities. The building products operation manufactures a diverse line of building products for new home construction, commercial and repair and remodeling markets. Temple-Inland's address on the World Wide Web is www.templeinland.com. This release contains “forward-looking statements” within the meaning of the federal securities laws. These statements reflect management’s current views with respect to future events and are subject to risk and uncertainties. We note that a variety of factors and uncertainties could cause our actual results to differ significantly from the results discussed in the forward-looking statements. Factors and uncertainties that might cause such differences include, but are not limited to: general economic, market, or business conditions; the opportunities (or lack thereof) that may be presented to us and that we may pursue; fluctuations in costs and expenses including the costs of raw materials, purchased energy, and freight; changes in interest rates; demand for new housing; accuracy of accounting assumptions related to impaired assets, pension and postretirement costs,contingency reserves and income taxes; competitive actions by other companies; changes in laws or regulations; our ability to execute certain strategic and business improvement initiatives; the accuracy of certain judgments and estimates concerning the integration of acquired operations; and other factors, many of which are beyond our control. Except as required by law, we expressly disclaim any obligation to publicly revise any forward-looking statements contained in this report to reflect the occurrence of events after the date of this report. This release includes non-GAAP financial measures.The required reconciliations to GAAP financial measures are included in this release. 6 TEMPLE-INLAND INC. AND SUBSIDIARIES CONSOLIDATED EARNINGS AND SEGMENT RESULTS (Preliminary and Unaudited) Third Quarter First Nine Months (In millions, except per share) Revenues Corrugated packaging $ Building products Total revenues $ Income Corrugated packaging $ $ 94 $ $ Building products ) (4 ) (4 ) (9 ) Total segment operating income 90 Items not included in segments: General and administrative expense ) Share-based and long-term incentive compensation (6 ) Other operating income (expense) (5 ) 68 (7 ) Other non-operating expense –– (3 ) –– (2 ) Net interest income (expense) on financial assets and nonrecourse financial liabilities of special purpose entities (3 ) (1 ) ) –– Interest expense on debt ) Income before taxes 67 96 Income tax benefit (expense) 59 ) 45 ) Net income 67 Net (income) loss attributable to noncontrolling interestof special purpose entities (1 ) –– –– (1 ) Net income attributable to Temple-Inland Inc. $ $ 67 $ $ Average basic shares outstanding Average diluted shares outstanding Per share information: Basic earnings $ Diluted earnings $ Dividends $ 7 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED BALANCE SHEETS (Preliminary and Unaudited) Third Quarter-End Year-End 2009 (Dollars in millions) ASSETS Current Assets $ $ Property and Equipment Financial Assets of Special Purpose Entities Goodwill Other Assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities $ $ Long-Term Debt Nonrecourse Financial Liabilities of Special Purpose Entities Deferred Tax Liability Liability for Pension Benefits Liability for Postretirement Benefits Other Long-Term Liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Temple-Inland Inc. Shareholders’ Equity Noncontrolling Interest of Special Purpose Entities 92 92 TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ 8 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED STATEMENTS OF CASH FLOWS (Preliminary and Unaudited) Third Quarter First Nine Months (In millions) CASH PROVIDED BY (USED FOR) OPERATIONS Operations $ (a) $ (a) (b) $ (a) $ (a) (b) Working capital (5 ) 28 )(c) 16 CASH PROVIDED BY (USED FOR) INVESTING Capital expenditures ) Other 2 4 2 (4 ) CASH PROVIDED BY (USED FOR) FINANCING Cash dividends to shareholders ) Net change in debt ) ) (1 ) ) Other –– 11 ) Effect of exchange rate changes on cash and cash equivalents –– (1 ) 1 –– Net increase in cash and cash equivalents 4 11 16 1 Cash and cash equivalents at beginning of period 48 31 36 41 Cash and cash equivalents at end of period $ 52 $ 42 $ 52 $ 42 SUPPLEMENTAL INFORMATION Depreciation and amortization $ 49 $ 50 $ $ (a) Includes $15 million of voluntary, discretionary contributions to our defined benefit plan in third quarter 2010 and 2009, and $30 million in first nine months 2010 and 2009. (b) Includes $58 million and $121 million of alternative fuel mixture credits, net of related costs and tax payments, in third quarter 2009 and first nine months 2009. (c) Includes $14 million of alternative fuel mixture credits that were accrued at year-end 2009. 9 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED STATEMENTS OF CASH FLOWS (Preliminary and Unaudited) Third Second First Fourth Third Quarter Quarter Quarter Quarter Quarter (In millions) CASH PROVIDED BY (USED FOR) OPERATIONS Operations $ (a) $ 75 (a) $ 52 $ (c) $ (a) (c) Working capital (5 ) 18 ) (b) 75 (d) 28 93 1 CASH PROVIDED BY (USED FOR) INVESTING Capital expenditures ) Other 2 8 (8 ) 8 4 ) CASH PROVIDED BY (USED FOR) FINANCING Cash dividends to shareholders ) Net change in debt ) ) 54 ) ) Other –– 1 ) 13 11 ) ) 32 ) ) Effect of exchange rate changes on cash and cash equivalents –– –– 1 1 (1 ) Net increase (decrease) in cash and cash equivalents 4 19 (7 ) (6 ) 11 Cash and cash equivalents at beginning of period 48 29 36 42 31 Cash and cash equivalents at end of period $ 52 $ 48 $ 29 $ 36 $ 42 SUPPLEMENTAL INFORMATION Depreciation and amortization $ 49 $ 48 $ 48 $ 49 $ 50 (a) Includes $15 million of voluntary, discretionary contribution to our defined benefit plan in third and second quarter 2010, and third quarter 2009. (b) Includes $14 million alternative fuel mixture credits that were accrued at year-end 2009. (c) Includes $54 million and $58 million of alternative fuel mixture credits, net of related costs and tax payments, in fourth quarter 2009, and third quarter 2009. (d) Includes a $58 million federal income tax refund. 10 TEMPLE-INLAND INC. AND SUBSIDIARIES REVENUES AND UNIT SALES, EXCLUDING JOINT VENTURE OPERATIONS (Preliminary and Unaudited) Third Quarter First Nine Months Revenues (Dollars in millions) Corrugated packaging Corrugated packaging $ Paperboard (a) 63 35 Total corrugated packaging $ Building products Lumber $ 51 $ 48 $ $ Gypsum wallboard 42 38 Particleboard 30 35 Medium density fiberboard 17 16 56 49 Fiberboard 7 8 23 18 Other 10 6 30 23 Total building products $ Unit Sales Corrugated packaging Corrugated packaging, thousands of tons Paperboard, thousands of tons (a) 89 Total, thousands of tons Building products Lumber, mbf Gypsum wallboard, msf Particleboard, msf 89 Medium density fiberboard, msf 30 31 96 Fiberboard, msf 37 41 95 (a) Paperboard includes containerboard and light-weight gypsum facing paper. 11 TEMPLE-INLAND INC. AND SUBSIDIARIES CALCULATION OF NON-GAAP FINANCIAL MEASURES (Preliminary and Unaudited) Third Quarter Second Quarter First Nine Months (In millions, except per share) NET INCOME EXCLUDING SPECIAL ITEMS Net income in accordance with GAAP $ $ 67 $ 20 $ $ Special items, after-tax: Alternative fuel mixture tax credits, net of costs –– 42 –– 7 89 Costs and asset impairments primarily related to box plant transformation (3 ) –– (1 ) ) (3 ) Litigation and other – (1 ) Substitution costs – ) Gain (loss) on purchase and retirement of debt –– (2 ) –– –– 9 Tax benefit related to the cellulosic biofuel producer credit 83 –– –– 83 –– One-time tax expense due to the impact of Patient Protection and Affordable Care Act on the Medicare Part D retiree drug subsidy program –– –– –– (3 ) –– Total special items, after-tax 80 40 (1 ) 76 83 Net income, excluding special items $ 45 $ 27 $ 21 $ 65 $ 85 Net income, per share, in accordance with GAAP $ Special items, after-tax, per share: Alternative fuel mixture tax credits, net of costs –– –– Costs and asset impairments primarily related to box plant transformation ) –– ) ) ) Litigation and other – ) Substitution costs – ) Gain (loss) on purchase and retirement of debt –– ) –– –– Tax benefit related to the cellulosic biofuel producer credit –– –– –– One-time tax expense due to the impact of Patient Protection and Affordable Care Act on the Medicare Part D retiree drug subsidy program –– –– –– ) –– Total special items, after-tax ) Net income, per share, excluding special items $ Average basic shares outstanding Average diluted shares outstanding BUILDING PRODUCTS EBITDA Segment operating income (loss) determined in accordance with GAAP $ ) $ (4 ) $ 15 $ (4 ) $ (9 ) Depreciation and amortization 10 11 10 31 34 Building products EBITDA $ –– $ 7 $ 25 $ 27 $ 25 12 TEMPLE-INLAND INC. AND SUBSIDIARIES CALCULATION OF NON-GAAP FINANCIAL MEASURES - CONTINUED (Preliminary and Unaudited) Temple-Inland Corrugated Packaging (In millions) RETURN ON INVESTMENT Third Quarter 2010 Return: Segment operating income determined in accordance with GAAP $ $ Items not included in segments: General and administrative expense ) N/A Share-based and long-term incentive compensation (6 ) N/A $ 88 $ Investment: Beginning of year total assets or segment assets determined in accordance with GAAP $ $ Adjustments: Current liabilities (excluding current portion of long-term debt) ) ) Financial assets of special purpose entities ) N/A Municipal bonds related to capital leases included in other assets ) N/A $ $ ROI, annualized % % 13
